 

Exhibit 10.7

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated October 4, 2017 with an
effective date of October 1, 2017 (the “Agreement”), is by and between Anavex
Life Sciences Corp. (the “Company” or “Anavex”), and Sandra Boenisch (the
“Employee”). The Company and the Employee are referred to each individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties executed that certain employment agreement dated September
17, 2015 and effective October 1, 2015 (the “Original Agreement”); and 

 

WHEREAS, the Original Agreement terminated as of the date of this Agreement
pursuant to Section 1(a) thereof; and

 

WHEREAS, the Company desires to continue to employ and retain the Employee in
order to advance the business and interests of the Company on the terms and
conditions set forth herein; and

 

WHEREAS, the Employee wishes to continue to be employed by the Company and
desires to provide her services to the Company in such capacities, on and
subject to the terms and conditions hereof; and

 

WHEREAS, the Company expends significant time and expense on an ongoing basis in
supporting its employees, including the Employee; and

 

WHEREAS, the Company is clinical-stage biopharmaceutical company engaged in the
development of novel drug candidates to treat Alzheimer’s disease, other CNS
diseases and various types of cancer (the “Business”); and

 

WHEREAS, in the course of the Employee’s employment by the Company, the Employee
may receive, be taught or otherwise have access to items and information
associated with the Business such as technical and non-technical information
relating to the Company’s products, research, processes, methods,
correspondence, records, clinical data, protocols, specifications, technique,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and

 

WHEREAS, the Parties have agreed to extend the term of the Prior Agreement and
to change certain terms set forth therein; and

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and the Employee do hereby agree as follows:

 

AGREEMENT

 

1.            Adoption of Recitals. The Company and Employee adopt the above
recitals as being true and correct

 

(a)         Employment. This Agreement will commence on the October 1, 2017 (the
“Effective Date”) and shall terminate on September 30, 2019 (the “Initial
Term”), unless sooner terminated in accordance with the provisions of this
Agreement. The Initial Term and any extensions shall be referred to as the
“Employment Period.” The Agreement must be renewed in writing, signed by both
parties. If the Agreement is not renewed in writing, the non-renewal is not
considered a Termination (as defined below).

 



1

 

 

2.            Position and Duties.

 

(a)           The Employee shall, during the Employment Period hereunder, serve
as Principal Financial Officer (“PFO”) for the Company and shall perform the
executive, administrative, and accounting duties, functions and privileges
incumbent with the position of PFO and such other duties as reasonably
determined by the CEO or the Board of Directors of the Company (the “Board”)
from time to time. While the duties may be changed, with or without notice, the
PFO’s duties may include preparation of SEC continuous disclosures and
regulatory filings; bookkeeping and day-to-day accounting, bill payments and
maintenance of accounts payable, preparation of quarterly working papers and
financial statements, serving as a liaison with auditors and legal counsel,
overseeing and implementing corporate governance procedures and protocols,
preparation of the corporate tax returns and filings, preparation of POSAM and
registration statements, assist with the establishment, implementation and
maintenance of disclosure controls and procedures, and budgeting.

 

(b)           The Employee will report to the CEO of the Company or his
designee. The Employee’s authority is subject to approval by the CEO of the
Company and/or the Board.

 

(c)           The Employee agrees to serve the Company faithfully,
conscientiously and to the best of her ability, and to devote to the business
and affairs of the Company (and, if requested by the CEO and/or the Board, any
subsidiary or affiliate of the Company) such amount of her time as necessary and
appropriate in the determination of the CEO and/or the Board to promote the
profit, benefit and advantage of the Company and, if applicable, any
subsidiaries or affiliates of the Company. The Employee shall fulfill her duties
of loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act which would injure the business, interests or
reputation of the Company. The Employee’s employment is subject to compliance
with all the Company’s policies, including the Business Code of Conduct & Ethics
Policy, all as may be amended from time to time.

 

3.            Compensation.

 

(a)           Base Salary. During the Employment Period, the Company shall pay
to the Employee an annual base salary (“Base Salary”) of One Hundred Twenty
Thousand Canadian Dollars ($120,000 CAD) payable by the Company and payable in
accordance with the Company’s payroll schedules throughout the term of such
employment, subject to the provisions of Section 5 hereof (governing
Terminations), and subject to any applicable tax and payroll deductions;
provided, however, that in the Company’s sole discretion, based on factors such
as the market and the Employee’s job performance, salary increases may be made.
There, however, is never a guarantee of an increase in Base Salary. Salary
decreases may be made through a written modification of this Agreement executed
and signed by the Parties

 

(b)           Annual Bonus.

 

(i)            At the sole discretion of the Company, the Company may award the
Employee a bonus (“Annual Bonus”) that reflects and rewards the contributions of
the Employee to the Company’s business and success.

 

(ii)           Any Annual Bonus is awarded at the option of the Company based
upon individual and Company milestones. The Employee’s bonus target for her
Annual Bonus is anticipated to be 25% of her Base Salary. Annual Bonuses are not
deemed earned and accrued until the Board awards the Annual Bonus.

 

(iii)          Except as set forth in Subsection 5(g)(iii), Annual Bonuses that
are not earned and accrued are deemed waived if the Employee’s employment
terminates for any reason prior to the Board awarding the Annual Bonus.

 

(c)           Other Benefits. During the Employment Period, the Employee shall
be entitled to participate in such employee benefit plans, programs or
arrangements (collectively the “Plans”), implemented by the Company and
available to similarly situated employees of the Company within ninety (90) days
following Employee’s starting date. The Company shall have the right, from time
to time and in its sole discretion, to modify and amend the benefits provided to
its similarly situated employees, including the Employee, consistent with the
provisions herein.

 



2

 

 

(d)          Fringe benefits.

 

(i)           Business Expenses. During the Employment Period, the Company shall
pay for directly or reimburse the Employee for all reasonable, customary and
necessary business-related expenses incurred by the Employee in connection with
the duties of the Employee hereunder, upon submission by the Employee to the
Company of such written evidence of such expense as the Company may require. Any
disputes as to the eligibility of an expense for reimbursement shall be resolved
in the sole discretion of the Board.

 

(ii)          Paid Time Off. During the Employment Period, the Company agrees
that the Employee shall earn four (4) weeks (20 business days) of Paid Time Off
(“PTO”) per calendar year for use as the Employee sees fit, provided that such
PTO intended for use as vacation time shall be taken at times mutually agreeable
to the Employee and Company and otherwise pursuant to applicable workplace
policies governing the use of PTO. If at the end of the calendar year, the
Employee has accrued PTO that she did not use, the Employee shall be permitted
to carry forward up to 40 hours of unused PTO. The Employee shall further be
entitled to paid holidays and authorized leaves (paid and unpaid) in accordance
with the policies of the Company then in effect for its senior executives. At
all times, irrespective of the reason for the use, the Employee’s use of PTO
shall be consistent with the applicable workplace policies.

 

(iii)         Long-Term Compensation.

 

(1)       Intentionally Deleted

 

(2)       The Company agrees that if Anavex is subject to a Change in Control,
then 100% of any remaining unvested option shares held by the Employee will
immediately vest with no restrictions on purchase or sale (other than as legally
required per statute or other applicable regulation). “Change in Control” means
(a) the consummation of a merger or consolidation of the Company into another
entity in which the Company is not the surviving entity, (b) the dissolution,
liquidation or winding up of the Company, (c) the closing of the sale, lease,
transfer or other disposition of all or substantially all of the Company’s
assets in one transaction or a series of related transactions or (d) the closing
of the transfer of the Company’s outstanding securities, in one transaction or a
series of related transactions, to a person or group of affiliated persons if,
after such closing, such person or group of affiliated persons would hold a
majority of the voting power of the capital stock of the Company. The foregoing
notwithstanding, a merger or consolidation of the Company does not constitute a
Change in Control if immediately after the merger or consolidation a majority of
the voting power of the capital stock of the continuing or surviving entity, or
any direct or indirect parent corporation of the continuing or surviving entity,
will be owned by the persons who were the Company’s stockholders immediately
prior to the merger or consolidation in substantially the same proportions as
their ownership of the voting power of the Company’s capital stock immediately
prior to the merger or consolidation.

 

(iv)          Nothing paid to the Employee under any of the Company Plans or
fringe benefit arrangements shall be deemed to be in lieu of Base Salary payable
to the Employee hereunder.

 

(v)          Recovery of Incentive Compensation. Notwithstanding anything herein
to the contrary, the Employee agrees that incentive compensation payable to the
Employee under this Agreement or otherwise shall be subject to any clawback
policy adopted or implemented by the Company in respect to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and such regulations as are
promulgated thereunder from time to time, or in respect to any other applicable
law, regulation or Company policy.

 

4.            Termination.

 

(a)          Termination for Cause. The Company may terminate the Employee for
Cause, by giving written Notice of Termination to Employee. The Date of
Termination shall be specified in the Notice of Termination. For purposes
hereof, “Cause” shall mean: (i) the Employee’s failure to perform and discharge
the duties and responsibilities of the Employee under this Agreement after
receiving written notice and allowing the Employee thirty (30) days to cure such
failures, if so curable, (provided, however, that after one such notice has been
given to the Employee during the Employment Period, the Company is no longer
required to provide time to cure subsequent failures under this Subsection
5(c)(i)); or (ii) any breach by the Employee of the provisions of Sections 6, 8
and/or 9 hereof; or (iii) misconduct which, in the opinion and sole discretion
of the Company, is injurious to the Company; or (iv) felony conviction involving
the personal dishonesty or moral turpitude of the Employee; or (v) engagement in
illegal drug use or alcohol abuse which in the sole discretion of the Company
prevents the Employee from performing her duties in any manner; or (vi) any
misappropriation, embezzlement or conversion of the Company’s or any of its
parent’s, subsidiary’s or affiliate’s property by the Employee; or (vii) willful
misconduct or breach of fiduciary duty by the Employee in respect of the duties
or obligations of the Employee under this Agreement.

 



3

 

 

(b)          Termination by the Company without Cause. Except as set forth in
Section 5(c) hereof, the Company may terminate this Agreement at any time by
providing a Notice of Termination which includes a Date of Termination at least
thirty (30) calendar days after delivery of the Notice of Termination.

 

(c)          Termination by the Employee. The Employee may terminate this
Agreement by delivering a Notice of Termination to the Company. The Date of
Termination shall be specified in the Notice of Termination; provided however,
that the Date of Termination shall not be earlier than thirty (30) calendar days
after delivery of the Notice of Termination.

 

(d)          Obligations Upon Termination.

 

(i)            Termination for Cause. In the event that the employment of the
Employee is terminated pursuant to Subsection 5(a), no Compensation (as set
forth in Section 4 above), no severance, no pro-rated bonuses or other
post-termination payment shall be due or payable by the Company to the Employee
(except solely such Base Salary or other payments as may have been accrued but
not yet paid prior to the Date of Termination). Any outstanding stock option or
other stock awards held by Employee as of the Date of Termination shall be
subject to the terms of the applicable plan documents.

 

(ii)           Termination by the Company without Cause. In the event that the
employment of the Employee is terminated pursuant to Subsection 5(b), no
Compensation (as set forth in Section 4 above), no severance, no pro-rated
bonuses or other post-termination payment shall be due or payable by the Company
to the Employee (except solely such Base Salary or other payments as may have
been accrued but not yet paid prior to the Date of Termination). The Company may
opt to have the Employee cease providing services to the Company during the
thirty (30) day notice-period. In such event, Company shall continue the
Compensation and Benefits (as set forth in Section 4 above) during the thirty
(30) day notice-period. Further, any outstanding stock option or other stock
awards vesting in the contract year of Termination held by Employee as of the
Date of Termination shall immediately vest and become exercisable.

 

(iii)          Termination by the Employee. In the event that the employment of
the Employee is terminated pursuant to Subsection 5(c), no Compensation (as set
forth in Section 4 above), no severance, no pro-rated bonuses or other
post-termination payment shall be due or payable by the Company to the Employee
(except solely such Base Salary or other payments as may have been accrued but
not yet paid prior to the Date of Termination). The Company may opt to accept
Employee’s resignation and have Employee cease providing services to the Company
prior to the expiration of the thirty (30) day notice-period. If the Company
waives the thirty (30) day notice-period, the Date of Termination shall be
deemed to occur on the final date Employee actually provided services to the
Company.

 

(iv)         Employee’s Duty to Render Final Accounting and Return Company
Property. Upon termination of the Agreement, the Employee shall (i) within
thirty (30) days thereafter, render a final accounting to the Company which
shall include all adjustments between the Parties to ensure that all commitments
of the Company addressed; and (ii) immediately surrender to the Company or as
the Company may direct, all property, books and records of the Company then in
the custody, possession, or control of the Employee, and as further described in
Section 8 of this Agreement.

 

(e)          Notice of Termination. A “Notice of Termination” to effectuate a
termination under Section 5 shall be made in accordance with the Notice
provision defined in Section 7. For purposes of this Agreement, a Notice of
Termination shall mean a notice, in writing, which shall indicate the specific
termination provision of this Agreement relied upon as the basis for the
Termination and the Date of Termination. The Date of Termination shall not be
earlier than the date such Notice of Termination is delivered (as defined
above); provided however, that the Company, at its option, may elect to have the
Employee not report to work after the date of the written notice.

 



4

 

 

(f)           Date of Termination. “Date of Termination” means the date on which
this Agreement shall terminate in accordance with the provisions of this Section
5.

 

5.            Restrictive Covenants.

 

(a)          Definitions.

 

(i)           The term “Anavex” for purposes of Section 6 of this Agreement
shall mean Anavex Life Sciences Corp. and its affiliated and related entities
including, but not limited to, all of its subsidiaries and joint ventures. It is
understood that any affiliated or related entities of Anavex are intended
third-party beneficiaries of the provisions of this Agreement.

 

(ii)          The term “Confidential Information” shall include, but not be
limited to, (i) all technical and non-technical information relating to Anavex’s
pharmaceutical products, research, processes, methods, equipment, products,
business practices, and/or clinical trials; Customer lists and Prospective
Customer lists; specific information on Customers and Prospective Customers
(including information on purchasing preferences, credit information, and
pricing); terms and conditions under which Anavex deals with Vendors and
supplier or prospective Vendors or suppliers; employee and independent
contractor lists; Anavex’s sources of supply; Anavex’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Inventions
as defined below; future Anavex business plans; project files; design systems;
information on current and potential Vendors including, but not limited to,
their identity, pricing, and purchasing information not generally known;
personal information about Anavex’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to Anavex or relating to Anavex’s business and/or affairs; and (ii)
any information that is of value or significance to Anavex that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, including information not
generally known to the competitors of Anavex nor intended by Anavex for general
dissemination. Confidential Information shall not include any (a) information
known generally to the public (other than as a result of unauthorized disclosure
by the Employee), (b) information that became available from a third party
source and such source is not bound by a confidentiality agreement, or (c) any
information not otherwise considered by the Board to be Confidential
Information.

 

(iii)          The term “Customer” shall mean any person or entity which has
purchased products from Anavex, entered into any contract for products with
Anavex, and/or entered into any contract for the distribution of any products
with Anavex within the one (1) year immediately preceding the termination of the
Employee’s employment with Anavex for whatever reason.

 

(iv)         The phrase “directly or indirectly” shall include the Employee
either on her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, stockholder, or otherwise, of an entity.

 

(v)          The term “Non-Compete Period” shall mean the Employment Period and
the twelve (12) months immediately following termination of the Employee’s
employment with Anavex for whatever reason.

 



5

 

 

(vi)         The term “Prospective Customer” shall mean any person or entity
which has expressed interest in purchasing products from Anavex, expressed
interest in entering into any contract for products or services with Anavex,
and/or expressed interest in entering into any contract for the distribution of
any products with Anavex within the one (1) year immediately preceding the
termination of the Employee’s employment with Anavex for whatever reason.

 

(vii)        The term “Restricted Area” shall include any geographical location
anywhere in the world where Anavex, its affiliates or subsidiaries either (a)
are engaged in business, or (b) have evidenced an intention to engage in
business.

 

(viii)       The term “Restricted Business” shall mean any business that
competes with the business of Anavex, as such business now exists or as it may
exist at the time of the termination of the Employee’s employment with Anavex
for whatever reason, including any entity in the business of developing and/or
distributing pharmaceutical products.

 

(ix)          The term “Vendor” shall mean any supplier, person or entity from
which Anavex has purchased products or services during the one (1) year
immediately preceding the termination of the Employee’s employment with Anavex
for whatever reason.

 

(b)          Non-Competition. During the Non-Compete Period, in the Restricted
Area, the Employee shall not, directly or indirectly, engage in, promote,
finance, own, operate, develop, sell or manage or assist in or carry on in any
Restricted Business, provided, however, that the Employee may at any time own
securities of any competitor corporation whose securities are publicly traded on
a recognized exchange so long as the aggregate holdings of the Employee in any
one such corporation shall constitute not more than 5% of the voting stock of
such corporation. For the avoidance of confusion, the restrictions contained in
his Section 5 shall not prevent the Employee from seeking or maintaining
employment with any company or entity in the capacity of a principal financial
officer or other such similar capacity, provided, however, that such employment
shall not, in the sole determination of the CEO, fall within the Restricted
Business and all such employment shall be disclosed to the CEO and in all
regulatory filings pursuant to Item 401 of Regulation S-K promulgated by the SEC
or otherwise.

 

(c)          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Employee shall not, directly or indirectly, solicit
or attempt to induce any employee of Anavex or independent contractor engaged
and/or utilized by Anavex in any capacity to terminate her employment with, or
engagement by, Anavex. Likewise, during the Non-Compete Period, the Employee
shall not, directly or indirectly, hire or attempt to hire for another entity or
person any employee of Anavex or independent contractor engaged and/or utilized
by Anavex in any capacity.

 

(d)          Non-Solicitation of Customers, Prospective Customers or Vendors.
During the Non-Compete Period, the Employee shall not, directly or indirectly,
provide services to Anavex to any Customer, Prospective Customer or Vendor of
Anavex through any entity other than Anavex. The Employee acknowledges and
agrees that Anavex has substantial relationships with its Customers, Vendors and
Prospective Customers, which Anavex expends significant time and resources in
acquiring and maintaining, and that Anavex has Confidential Information
pertaining to its business and its Customer, Vendors and Prospective Customers,
and that Anavex’s Confidential Information and relationships with its Customers,
Vendors and Prospective Customers constitute significant and valuable assets of
Anavex.

 

(e)          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Employee shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Employee of the duties of the Employee as an
employee of Anavex, disclose or use for the benefit of herself or any other
person, corporation, partnership, joint venture, association, or other business
organization, any of the trade secrets or Confidential Information of Anavex. If
the Employee is legally required to disclose any Confidential Information or
trade secrets, the Employee will notify Anavex prior to doing so by providing
Anavex with written notice ten (10) business days in advance of the intended or
compelled disclosure. (If disclosure is required sooner than ten (10) days, the
Employee must provide Anavex with Notice immediately upon learning that
disclosure is sought and before disclosure is required or compelled.) Notice
shall be provided as defined in Section 7 below.

 



6

 

 

(f)           Need for Restrictions. The Employee acknowledges and agrees that
each of the restrictive covenants contained in this Section 6 is reasonable and
necessary to protect the legitimate business interests of Anavex, including,
without limitation, the need to protect Anavex’s trade secrets and Confidential
Information and the need to protect its relationships with its Customers,
Prospective Customers, Vendors and agents. The Employee also acknowledges and
agrees, as set forth in Subsection 6(h) below, that Anavex may obtain a
temporary, preliminary and/or permanent injunction to restrain any violations
of, or otherwise enforce, the restrictive covenants contained in Section 6. The
Employee also acknowledges and agrees that, if her future employment’s job
duties would inevitably cause her to disclose Confidential Information or trade
secrets of Anavex, Anavex may seek to protect its legitimate business interests
by enjoining her from working in that future position.

 

(g)          Proprietary Rights.

 

(i)           Ownership. Anavex shall own all right, title and interest in and
to all documentation, manuals, materials, creative works, methods, techniques,
compositions, ideas, recipes, creations, improvements, inventions, computer
programs and data, system documentation, special hardware, product hardware,
related software development, correspondence, letters, notes, notebooks,
reports, flowcharts, proposals, know-how and other information, in any medium
whatsoever (including, without limitation, any Confidential Information, trade
secrets and all software, software code, processes, copyrights, patents,
technologies and inventions (collectively, “Inventions”), including, without
limitation, new contributions, improvements, ideas and discoveries, whether
patentable or not, conceived, developed, invented or made by the Employee during
her employment by Anavex (including her employment with Anavex prior to the date
hereof), provided that such Inventions grew out of the Employee’s work with
Anavex, are related in any manner to the Business, as such term is defined in
the Recitals, or are conceived or made on Anavex’s time or with the use of
Anavex’s facilities or materials). The Employee acknowledges and agrees that any
of her work product created, produced or conceived in connection with her
association with Anavex shall be deemed work for hire and shall be deemed owned
exclusively by Anavex.

 

(ii)           Employee's Obligations. The Employee shall (i) promptly disclose
such Inventions to Anavex; (ii) assign to Anavex, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) execute and deliver all documents required
by Anavex to document or perfect Anavex’s proprietary rights in and to Anavex’s
work product; and (iv) give testimony in support of his inventorship. The
Employee shall deliver all Confidential Information, trade secrets and/or
Inventions to Anavex upon Anavex’s request, and, in any event, immediately upon
termination of the Employee’s employment by Anavex.

 

(iii)          Employee’s Restrictions. The Employee acknowledges that the
Confidential Information, trade secrets and/or Inventions constitute valuable
trade secrets of Anavex. The Employee shall not infringe or violate any trade
secret or other proprietary right of Anavex related to the Confidential
Information, trade secrets and/or Inventions, and shall not own, apply for or
otherwise attempt to obtain, on behalf of the Employee or others, any
proprietary right in any Confidential Information, trade secrets and/or
Inventions, which Anavex owns or has a right to own, in which Anavex has an
interest and/or to which Anavex has title.

 

(h)          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Employee of any restrictive covenant set forth in
Section 6, the Employee agrees that such a breach or threatened breach would
cause irreparable injury to Anavex, and that, if Anavex shall bring legal
proceedings against the Employee to enforce any restrictive covenant, Anavex
shall be entitled to seek all available civil remedies, at law or in equity,
including, without limitation, an injunction without posting a bond, damages,
attorneys’ fees, and costs.

 

(i)           Successors and Assigns. Anavex and its successors and assigns may
enforce these restrictive covenants.

 

(j)           Construction, Survival. If the period of time, area, or scope of
restriction specified in this Section 6 should be adjudged unreasonable in any
proceeding, then the period of time, area, or scope shall be reduced so that the
restrictions may be enforced as is adjudged to be reasonable. If the Employee
violates any of the restrictions contained in this Section 6, the restrictive
period shall be tolled during the time that the Employee is in violation. All
the provisions of this Section 6 shall survive the term of this Agreement and
the Employee’s employment with Anavex.

 



7

 

 

6.            Notice. For the purpose of this Agreement, notices and all other
communications to either Party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when: (a) delivered in
person, mailed by certified mail, return receipt requested or recognized
overnight delivery service and (b) transmitted via electronic mail.

 

If to Anavex: Anavex Life Sciences Corp.   51 W 52nd Street, 7th floor   New
York, NY 10019   Telephone: (212) 332 4449   Attention: Christopher U. Missling
  E-mail: cmissling@anavexcorp.com

 

With a copy to: K&L Gates LLP   Southeast Financial Center – 39th Floor     200
South Biscayne Blvd.   Miami, FL 33131-2399     Telephone:  305.539.3300  
Attention:  Clayton Parker, Esq.   E-mail: clayton.parker@klgates.com

 

If to the Employee: Sandra Boenisch   E-mail: sboenisch@anavexcorp.com

 

or to such other address as either party shall designate by giving written
notice of such change to the other party.

 

7.            Return of the Company’s Property. All of the Company’s and its
subsidiaries’ and affiliates’ products, Customer correspondence, internal
memoranda, designs, brochures, training manuals, project files, price lists,
Customer and Vendor lists, prospectus reports, Customer or Vendor information,
data and databases, clinical trial protocols, project agreements, product
literature, notebooks, textbooks, e-mails and Internet access, and all other
like information or products, including all copies, duplications, replications
and derivatives of such information or products, acquired by the Employee while
in the employ of the Company, whether prepared by the Employee or coming into
the Employee’s possession, shall be the exclusive property of the Company and
shall be returned immediately to the Company upon the expiration or termination
of this Agreement for any reason or upon request by the Chief Executive Officer
of the Company or the Board. The Employee also shall return immediately return
any Company issued property including, but not limited to, laptops, computers,
thumb drives, removable media devices, flash drives, smartphones, cellular
phones, iPads and other devices upon the expiration or termination of this
Agreement for any reason or upon request by the Chief Executive Officer of the
Company or the Board. The Employee’s obligations under this Section 8 shall
exist whether or not any of these items or materials contain Confidential
Information or trade secrets. The Parties hereto shall comply with all
applicable laws and regulations regarding retention of and access to this
Agreement and all books, documents and records in connection therewith. The
Employee shall provide the Company with a signed certificate evidencing that all
such property has been returned, and that no such property or Confidential
Information or trade secret has been retained by the Employee in any form. If
the Company has a good faith basis for suspecting that Employee has retained
documents, property or information in violation of this provision, if requested,
the Employee is obligated to provide the Company and/or its agent with access to
the Employee’s laptop(s), external drive(s), computer(s), flash drive(s) and/or
removable media to ensure all property of the Company or its subsidiaries and
affiliates has been returned, and Employee is not retaining copies of the
documents or property without the Company permission.

 



8

 

 

8.            Prior Agreements.

 

(a)          The Employee represents to the Company (1) that there are no
restrictions, agreements, or understandings whatsoever to which the Employee is
a party which would prevent or make unlawful the Employee’s execution of this
Agreement or employment hereunder, (2) that the Employee’s execution of this
Agreement and employment hereunder shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which the Employee is
a party or by which the Employee is bound, and (3) that the Employee is free and
able to execute this Agreement and to enter into employment by the Company. The
Employee further represents and agrees that she will not bring with her,
disclose or otherwise use any confidential, proprietary or trade secret
information acquired from any prior employer, whether that information was
created by the Employee or others. A written or oral notice or complaint that
Employee breached this provision or violated a restrictive covenant or an
agreement not to disclose Confidential Information shall subject the Employee,
at the Company’s sole discretion, to immediate termination with Cause. The
Employee also agrees to fully indemnify the Company for any and all damages,
costs and/or attorney’s fees incurred by the Company that arise from any claims
that were related to the Employee’s alleged or actual breach of a restrictive
covenant or an agreement not to disclose Confidential Information.

 

(b)          The Parties mutually acknowledge and agree that any prior offer
letters and/or employment agreements between and among the Company or any
affiliate or subsidiary and the Employee, including, but not limited to, the
September 2015 draft Management and Administrative Services Agreement and the
Original Agreement between the Company and the Employee, are superseded by this
Agreement, except that Section 3(d)(iii) of the Original Agreement shall
survive.

 

9.            Specific Performance. It is agreed that the rights granted to the
Parties hereunder are of a special and unique kind and character and that, if
there is a breach by any Party of any material provision of this Agreement, the
other Party would not have any adequate remedy at law. It is expressly agreed,
therefore, that the rights of the Parties hereunder may be enforced by an action
for specific performance and other equitable relief without the Parties posting
a bond, or, if a bond is required, the Parties agree that the lowest bond
permitted shall be adequate.

 

10.          Further Assurances. Each of the Parties hereto shall execute and
deliver any and all additional papers, documents and other assurances, and shall
do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder and to carry out the intent of the
Parties hereto.

 

11.          Right to Review and Seek Counsel. The Employee acknowledges that
she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Employee represents and
warrants to the Company (a) that she has sought such independent counsel and
advice as she has deemed appropriate in connection with the execution hereof and
the transactions contemplated hereby, and (b) that she has not relied on any
representation of the Company as to tax matters, or as to the consequences of
the execution hereof.

 

12.          Waiver/Amendments. The waiver by the Company of a breach or
threatened breach of this Agreement by the Employee shall not be construed as a
waiver of any subsequent breach by the Employee. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is approved by the Board and agreed to in writing signed by Employee
and such officer as may be specifically authorized by the Board.

 

13.          Entire Agreement. This Agreement contains the entire understanding
of the Parties and no agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
Party, which are not set forth expressly in this Agreement. This Agreement
supersedes all negotiations, preliminary agreements, and all prior and
contemporaneous discussions and understandings of the Parties and/or their
affiliates. The Employee acknowledges that she has not relied on any prior or
contemporaneous discussions or understandings in entering into this Agreement.

 

14.          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each Party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no Party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting Party in any
interpretation of this Agreement.

 



9

 

 

15.          Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to conflicts of
law.

 

16.          Headings and Captions. The titles and captions of paragraphs,
sections, subparagraphs and subsections contained in this Agreement are provided
for convenience of reference only, and shall not be considered terms or
conditions of this Agreement.

 

17.         Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

18.         Survival. The provisions of this Agreement shall not survive the
termination of the Employee’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to the restrictive covenants; (iii) Section 8 hereto
relating to return of the Company’s property; and (iv) Section 17 relating to
jurisdiction, venue and waiver of personal service shall remain binding upon the
Parties.

 

19.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Employee agrees that this Agreement may be assigned by the Company without
Employee’s consent. This Agreement is not assignable by the Employee.

 

20.         Counterparts. This Agreement may be executed in one or more separate
counterparts, each of which, when so executed, shall be deemed to be an
original. Such counterparts shall, together, constitute and shall be one and the
same instrument. This Agreement, and the counterparts thereto, may be executed
by the Parties using their respective signatures transmitted via facsimile
machines or via electronic mail.

 

21.          Jury Trial Waiver, Arbitration. ALL ISSUES, MATTERS AND DISPUTES
BETWEEN THE PARTIES CONCERNING THIS AGREEMENT SHALL BE SUBMITTED TO ARBITRATION.
Employee agrees, on behalf of herself and her agents or assigns that, except as
otherwise provided in this paragraph, all potentially litigable claims or
controversies arising out of this Agreement shall be submitted to binding
arbitration before a mutually acceptable arbitrator and in accordance with the
American Arbitration Association (“AAA”) under the Employment Arbitration Rules
and Mediation Procedures. If the Parties cannot agree upon an arbitrator, the
claim or controversy shall be arbitrated by a single arbitrator selected in
accordance with the applicable AAA rules. THIS PROVISION TO ARBITRATE SHALL NOT
APPLY TO ANY CLAIM FOR BREACH OF THE RESTRICTIVE COVENANTS, AS SET FORTH ABOVE
IN SECTION 6, INCLUDING ANY REQUEST FOR INJUNCTIVE RELIEF TO ENFORCE COMPLIANCE
WITH THE TERMS OF SECTION 6. EITHER PARTY MUST PROCEED EXCLUSIVELY IN COURT TO
ENFORCE THE REQUIREMENTS OF SECTION 6. The Employee hereby consents to personal
jurisdiction and exclusive venue in the United States District Court for the
Southern District of New York, if such Court can exercise jurisdiction over the
matter for any action brought by the Company seeking injunctive relief. In the
event the foregoing Court lacks jurisdiction, the Employee consents to personal
jurisdiction and exclusive venue in the Supreme Court of the State of New York,
New York County. ALL CLAIMS CONCERNING THIS AGREEMENT FOR INJUNCTIVE RELIEF
SHALL BE TRIED BY A JUDGE IN A NON-JURY TRIAL.

 



10

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on October
4, 2017.

 

ANAVEX LIFE SCIENCES CORP.   SANDRA BOENISCH         By:  /s/Christopher
Missling   /s/Sandra Boenisch         Name: Christopher U Missling            
Title: CEO    

 



11

 

